DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-6, 10-16 and 20-21 have been examined in this application.  Claim 21 is newly added.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 09/19/2022.  

	
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lambarth (WO 2004064698 A2).
In regards to Claim 1, Lambarth teaches: A patient transport apparatus (80 – Fig. 23) for use with a retainer (10 – Fig. 23) of a transport vehicle (13 – Fig. 23), the patient transport apparatus comprising: a support structure (see annotated Fig. 23.1 from Lambarth) comprising a patient support surface (Para 0003 – “a patient support deck”) to support a patient (Para 0002/0003); an engagement member (83 – Fig. 23) coupled to the support structure (see note #1) and configured to engage the retainer (10 – Fig. 23) when unloading the patient transport apparatus from the transport vehicle (Para 0057 and Para 0058); and a dampener (38/39 – Fig. 17) coupled (see note #1) to the support structure (see annotated Fig. 23.1 from Lambarth) and operable in a standby state (Para 0058 – before roller enters, unlocked position, see annotated Fig. 17.1 below from Lambarth) or a resistance state (see annotated Fig. 17.2 below from Lambarth) such that the dampener provides increased resistance (Para 0058 – roller enters, locked position) to movement of the patient transport apparatus in the resistance state as compared to the standby state (Para 0058), the resistance state configured to be activated by manually moving the patient transport apparatus in a first direction (see annotated Figs. 22 vs. 25 vs. 34 below from Lambarth | Fig. 22 – to the right) and the standby state configured to be activated by manually moving the patient transport apparatus in a second direction (see annotated Figs. 22 vs. 25 vs. 34 below from Lambarth | Fig. 25 – lifted upward), opposite the first direction (see annotated Figs. 22 vs. 25 below from Lambarth – right vs. up).  
Note #1: It is to be known that all elements are either to be directly or indirectly connected/coupled to one another when loading or unloading the patient transport apparatus from the vehicle. 

    PNG
    media_image1.png
    511
    814
    media_image1.png
    Greyscale

Annotated Fig. 23.1 from Lambarth

    PNG
    media_image2.png
    527
    506
    media_image2.png
    Greyscale

Annotated Fig. 17.1 and 17.2 from Lambarth

    PNG
    media_image3.png
    517
    411
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    232
    397
    media_image4.png
    Greyscale

Annotated Figs. 22, 25, and 34 from Lambarth

In regards to Claim 2, Lambarth teaches: The patient transport apparatus of claim 1, comprising a plurality of caster wheel assemblies (see annotated Fig. 23.1 from Lambarth) coupled to the support structure (see annotated Fig. 23.1 and 22.1 from Lambarth, see note #1) and a loading wheel assembly (see annotated Fig. 23.1 from Lambarth) coupled to the support structure (see annotated Fig. 23.1 from Lambarth, when being loaded, and see note #1), the loading wheel assembly being movable in elevation relative to the caster wheel assemblies (Figs. 23 vs. Fig. 25, see annotated Fig. 22.1 from Lambarth).  

    PNG
    media_image5.png
    503
    476
    media_image5.png
    Greyscale

Annotated Fig. 22.1 from Lambarth
In regards to Claim 3, Lambarth teaches: The patient transport apparatus of claim 2, wherein the dampener (38/39 – Fig. 17) is integrated into the loading wheel assembly (see annotated Fig. 23.1 from Lambarth).  

In regards to Claim 4, Lambarth teaches: The patient transport apparatus of claim 3, wherein the loading wheel assembly comprises a wheel housing (36 - see annotated Fig. 22.2 from Lambarth) and a loading wheel (101 – see annotated Fig. 22.2 from Lambarth) rotatably coupled to the wheel housing (see Figs. 24-26, where wheel rotates onto vehicle and is coupled to the housing 36) the dampener (38/39 – see annotated Fig. 22.2 from Lambarth) being located in the wheel housing (see annotated Fig. 22.2 from Lambarth).  

    PNG
    media_image6.png
    456
    572
    media_image6.png
    Greyscale

Annotated Fig. 22.2 from Lambarth
In regards to Claim 5, Lambarth teaches: The patient transport apparatus of claim 4, wherein the dampener (38/39 – see annotated Fig. 22.2 from Lambarth) comprises a dampening element (42 – see annotated Fig. 17.3 from Lambarth and Para 0058) arranged to act between the wheel housing and the loading wheel (once in the resistance state as shown in Fig. 25) to provide resistance to rotation of the loading wheel in the resistance state (Para 0058 – “locked position”).  

In regards to Claim 6, Lambarth teaches: The patient transport apparatus of claim 5, wherein the wheel housing defines a slot (see annotated Fig. 17.3 from Lambarth) and the dampening element comprises a pin (see annotated Fig. 17.3 from Lambarth) disposed in the slot (see annotated Fig. 17.3 from Lambarth), the pin configured to move in the slot from a standby position (pin is in central position and is not activating the dampener 38/39 upward) to a resistance position (pin moves in slot to the left) such that the pin provides increased resistance (pin moves dampener to locked position, increasing the resistance)  to rotation of the loading wheel when the loading wheel is rotating in a first rotational direction (Fig. 22 -  wheels being loaded on the vehicle) and the pin is in the resistance position as compared to when the loading wheel is rotating in a second rotational direction (Fig. 34 – wheels being unloaded from the vehicle), opposite the first rotational direction (Clockwise Fig. 22 vs. Counter Clockwise Fig. 34), and the pin is in the standby position (central position as shown in Fig. 17).

    PNG
    media_image7.png
    255
    463
    media_image7.png
    Greyscale

Annotated Fig. 17.3 from Lambarth

In regards to Claim 10, Lambarth teaches: The patient transport apparatus of claim 1, wherein the support structure comprises a retracting head section (see annotated Fig. 23.1 from Lambarth) and the engagement member (83) comprises a bar (see annotated Fig. 23.1 from Lambarth) pivotally connected to the retracting head section  (see annotated Fig. 23.1 from Lambarth).

In regards to Claim 11, Lambarth teaches: A patient transport system (12 – Fig. 23) for use with a transport vehicle (13 – Fig. 23), the patient transport system comprising: a retainer (10 – Fig. 23); and a patient transport apparatus (80 – Fig. 23) comprising: a support structure (see annotated Fig. 23.1 from Lambarth) comprising a patient support surface (Para 0003 – “a patient support deck”) to support a patient (Para 0002/0003); an engagement member (83 – Fig. 23) coupled to the support structure (see note #1) and configured to engage the retainer (10 – Fig. 23) when unloading the patient transport apparatus from the transport vehicle (Para 0057 and Para 0058); and a dampener (38/39 – Fig. 17) coupled (see note #1) to the support structure (see annotated Fig. 23.1 from Lambarth) and operable in a standby state (Para 0058 – before roller enters, unlocked position, see annotated Fig. 17.1 from Lambarth) or a resistance state (see annotated Fig. 17.2 from Lambarth) such that the dampener provides increased resistance (Para 0058 – roller enters, locked position) to movement of the patient transport apparatus in the resistance state as compared to the standby state (Para 0058), the resistance state configured to be activated by manually moving the patient transport apparatus in a first direction (see annotated Figs. 22 vs. 25 vs. 34 from Lambarth | Fig. 22 – to the right) and the standby state configured to be activated by manually moving the patient transport apparatus in a second direction (see annotated Figs. 22 vs. 25 vs. 34 from Lambarth | Fig. 25 – lifted upward), opposite the first direction (see annotated Figs. 22 vs. 25 from Lambarth – right vs. up).  

In regards to Claim 12, Lambarth teaches: The patient transport system of claim 11, comprising a plurality of caster wheel assemblies (see annotated Fig. 23.1 from Lambarth) coupled to the support structure (see annotated Fig. 23.1 from Lambarth) and a loading wheel assembly (see annotated Fig. 23.1 from Lambarth) coupled to the support structure (see annotated Fig. 23.1 from Lambarth), the loading wheel assembly being movable in elevation relative to the caster wheel assemblies (Figs. 23 vs. Fig. 25, see annotated Fig. 22.1 from Lambarth).

In regards to Claim 13, Lambarth teaches: The patient transport system of claim 12, wherein the dampener (38/39 – Fig. 17) is integrated into the loading wheel assembly (see annotated Fig. 23.1 from Lambarth).  

In regards to Claim 14, Lambarth teaches: The patient transport system of claim 13, wherein the loading wheel assembly comprises a wheel housing (36 - see annotated Fig. 22.2 from Lambarth) and a loading wheel (101 – see annotated Fig. 22.2 from Lambarth) rotatably coupled to the wheel housing (see Figs. 24-26, where wheel rotates onto vehicle and is coupled to the housing 36), the dampener (38/39 – see annotated Fig. 22.2 from Lambarth) being located in the wheel housing (see annotated Fig. 22.2 from Lambarth).

In regards to Claim 15, Lambarth teaches: The patient transport system of claim 14, wherein the dampener (38/39 – see annotated Fig. 22.2 from Lambarth) comprises a dampening element (42 – Para 0058) arranged to act between the wheel housing and the loading wheel (once in the resistance state as shown in Fig. 25) to provide resistance to rotation of the loading wheel (Para 0058 – “locked position”).  

In regards to Claim 16, Lambarth teaches: The patient transport system of claim 15, wherein the wheel housing defines a slot (see annotated Fig. 17.3 from Lambarth) and the dampening element comprises a pin (see annotated Fig. 17.3 from Lambarth) disposed in the slot (see annotated Fig. 17.3 from Lambarth), the pin configured to move in the slot from a standby position (pin is in central position and is not activating the dampener 38/39 upward) to a resistance position (pin moves in slot to the left) such that the pin provides increased resistance (pin moves dampener to locked position, increasing the resistance) to rotation of the loading wheel when the loading wheel is rotating in a first rotational direction (Fig. 22 -  wheels being loaded on the vehicle) and the pin is in the resistance position as compared to when the loading wheel is rotating in a second rotational direction (Fig. 34 – wheels being unloaded from the vehicle), opposite the first rotational direction (Clockwise Fig. 22 vs. Counter Clockwise Fig. 34), and the pin is in the standby position (central position as shown in Fig. 17).

In regards to Claim 20, Lambarth teaches: The patient transport apparatus of claim 11, wherein the support structure comprises a retracting head section (see annotated Fig. 23.1 from Lambarth) and the engagement member (83) comprises a bar (see annotated Fig. 23.1 from Lambarth) pivotally connected to the retracting head section (see annotated Fig. 23.1 from Lambarth); and wherein the retainer (10) comprises a hook (36 – Fig. 23) and the bar is shaped to be engaged by the hook (see Fig. 23).

	 
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naber et al., hereinafter ‘Naber’ (US 20170100289 A1). 
In regards to Claim 21 Naber teaches: A patient transport apparatus (12 – Fig. 1) for use with a retainer (14 – Fig. 1) of a transport vehicle (V – Fig. 1), the patient transport apparatus (12) comprising: a support structure (18 – Fig. 2) comprising a patient support surface (see annotated Fig. 2.1 below) to support a patient (see annotated Fig. 2.1 below); an engagement member (16a/16b – Fig. 1) coupled to the support structure (18) and configured to engage the retainer (14) of the transport vehicle (v) when unloading the patient transport apparatus from the transport vehicle (when unloading from the vehicle shown in Annotated Figs. 6 vs. 1 below, the support 18 is engaged to the retainer 14, Per para 0045 and Fig. 2A ); and a dampener (see note #1 and #2 below, ‘spring biased pawl’) coupled to the support structure for operably engaging the transport vehicle as the patient transport apparatus moves within the transport vehicle (see note #1 and #2 below), the dampener (see note #1 and #2 below, ‘spring biased pawl’) being operable between: a resistance state (see annotated Fig. 7 vs. 8 below) activated by manually moving the patient transport apparatus (12) within the transport vehicle (V) in a first direction (to the right, shown in annotated Fig. 7 vs. 8 below) towards the retainer (14), and a standby state (see annotated Fig. 6 vs. 1 below) activated by manually moving the patient transport apparatus (12) within the transport vehicle (V) in a second direction (to the left, shown in annotated Fig. 6 vs. 1 below) away from the retainer (14); and wherein the dampener (see note #1 and #2 below, ‘spring biased pawl’) is configured to provide more resistance to movement (see annotated Fig. 7 vs. 8 below) of the patient transport apparatus relative to the transport vehicle during operation in the resistance state (see annotated Fig. 7 vs. 8 below)  than during operation in the standby state (see annotated Fig. 7 vs. 8 AND Fig. 6 vs. Fig. 1 below).

Note #1: Regarding the ‘dampener’ from the instant invention. The prior art of Naber teaches in Para 0058 (emphasis added):
“For example, a suitable stop may include a spring biased pawl that is mounted for example adjacent or at the distal end of the respective arms or adjacent, including immediately adjacent, the ends of the ramps surfaces 28a, 28b (such as shown in FIG. 2A).”

As such, the ‘spring biased pawl’ is mounted to the ‘respective arms’ (22a/22b). Which Naber discusses that the respective arms are further attached through the rails (20a/20b) and the mount (20); wherein the mount is included with the apparatus (14). Therefore, the dampener (‘spring biased pawl’), is integral to the patient transport apparatus (14) and is coupled to the support structure (18) specifically when the transport vehicle and the apparatus or to be engaged and to be moved inside/within the vehicle.

Note #2: As stated in Para 0058 of Naber (emphasis added):
“a spring biased pawl that is mounted for example adjacent or at the distal end of the respective arms or adjacent, including immediately adjacent, the ends of the ramps surfaces 28a, 28b (such as shown in FIG. 2A).”

As such, with the Examiner’s interpretation of that location the Examiner points to Examiner’s Annotated Figure 2.1A below. This figure shows that the spring biased pawl(s) are immediately adjacent the ends of the ramp surface shown on the left side of the figure, as well as, being adjacent at the distal end of the arms.


    PNG
    media_image8.png
    502
    909
    media_image8.png
    Greyscale

Examiner’s Annotated Fig. 2.1A


    PNG
    media_image9.png
    661
    696
    media_image9.png
    Greyscale

Annotated Fig. 7 vs. Fig. 8 (Resistance State)



    PNG
    media_image10.png
    702
    669
    media_image10.png
    Greyscale

Annotated Fig. 6 vs. Fig. 1 (Standby State)



Response to Arguments
	Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. Applicant’s Arguments:
“Independent claims 1 and 11 stand rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. Additionally, claims 2-5, 10, 12-16, and 20 stand rejected under 35 U.S.C. § 112(b) as being dependent upon a rejected base claim. “
“On pages 4-5 of the non-final office action. the Examiner asserts that Lambarth discloses each and every limitation of the claims. The Applicant respectfully disagrees. In particular, Lambarth does not show anything like a dampener, let alone a dampener coupled to the support structure of the patient transport apparatus as claimed.”

“The Applicant respectfully submits that a person of ordinary skill in the art would reasonably understand a dampener to be capable of providing a reaction force relative to a velocity differential across the dampener (i.e., damping). This interpretation of a dampener is consistent with specification, which states that “[the] dampener 50 [is] provided to increase resistance to movement of the patient transport apparatus 10 when pulling the patient transport apparatus 10 from the transport vehicle VEH’’. (Subj. Appln., paragraph [0029], emphasis added). This is in contrast to Lambarth’s toggle locking members 38, 39, which instead completely prohibit movement of the ambulance cot 80 relative to the trolley 22 by locking the roller 83 into the hook- like configuration 36. Because the toggle locking members 38, 39 wholly prevent relative movement between the ambulance cot 80 and the trolley 22, they are not capable of operating in a manner in which a person of ordinary skill in the art would interpret as a dampener.”

“Even assuming, for the sake of argument, that the toggle locking members 38, 39 of Lambarth could somehow be considered a dampener, they are not coupled to the support structure as claimed. Indeed, the toggle locking members 38, 39 are coupled to the elongate boom 16, which is a part of the loading and unloading mechanism 10 fixed to the ambulance 13. In support of the Examiner’s interpretation, they assert that “all elements are either to be directly or indirectly connected/coupled to one another when loading or unloading the patient transport apparatus from the vehicle”. The Applicant respectfully disagrees and submits that the Examiner’s interpretation is unreasonable.”

“The recitations in original independent claims 1 and 11 make it clear that the engagement member and the dampener are both part of the patient transport apparatus and not part of the transport vehicle. Nothing in the present application supports the Examiner’s interpretation. Furthermore, the Applicant notes that the toggle locking members 38, 39 of Lambarth, which “secure [the ambulance cot 80] to the trolley 22” (Lambarth, paragraph [0059]), cannot be both “coupled to the support structure” of the patient transport apparatus and “operable in a standby state’, as claimed.”

Examiner’s Arguments:
Applicant' s arguments to the 112(b) Rejections in Non-Final filed on 6/17/2022 with respect to ‘the resistance state being activated’ and ‘the standby state being activated’, being amended in the claim set filed on 09/19/2022 to the following: ‘ configured to be,’ have both been fully considered and are persuasive.  The 112(b) Rejection of Claims 1-6, 10-16 and 20 have been withdrawn.

With regards to Applicant’s Argument #2, the Examiner respectfully disagrees. Lambarth shows the dampener (38/39 – Fig. 17). Wherein the dampener (38/39) is shown coupled to the patient support structure when it is being loaded on the vehicle. Wherein the standby state is the open configuration wherein the dampener is open and the patient support structure is to be loaded onto the vehicle, whereas the resistance state is when the dampener is rotated and locked onto the patient support structure such that the structure is secured. As such, when in the resistance state the dampener provides increased resistance to motion of the patient support structure limiting the direction of the movement compared to the standby state. 

With regards to Applicant’s Argument #3, the Examiner respectfully disagrees and points to the claimed invention. The Applicant argues the following (emphasis added): “[the] dampener 50 [is] provided to increase resistance to movement of the patient transport apparatus 10 when pulling the patient transport apparatus 10 from the transport vehicle VEH’’, however the statement is not claimed by the instant invention. At no point does the Applicant state any directional limitation for the dampener specifically with regards to the apparatus (10) and vehicle (VEH). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ‘when pulling the patient transport apparatus 10 from the transport vehicle VEH’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore the Applicant argues the term dampener and its intended meaning. In the field of endeavor, one of ordinary skill in the art could interpret the present dampener to be of ‘a thing that has a restraining or subduing effect’ per the definition from Oxford Languages. Therefore, the dampener (38/39) is capable of having such an effect as it restricts/restraints/subdues movement in specific directions, while still allowing the apparatus to move forward, backward, etc. The Examiner, does agree that some movement of the cot is limited, but the movement is not completely prohibit(ed) as implied from the Applicant.

 With regards to Applicant’s Argument #4 from above, the Examiner respectfully disagrees. The toggle locking members (38/39) of Lambarth are shown to be coupled to the support structure while in the resistance state (Fig. 25). The limitation of Claim 1 does not provide any functional requirement or further language to when the ‘dampener is to be coupled to the support structure’.

Regarding Applicant’s Argument #5, the Examiner respectfully disagrees and points to Examiner’s argument #4. Claims 1, 11 and new claim 21 as currently written state the following: “and a dampener coupled to the support structure”. Therefore, the claim(s) as currently written do not state ‘how, where, or when’ the dampener is coupled to the support structure. Examiner notes that the prior art of Lambarth teaches the dampener being indirectly coupled to the support (when in the resistance state). In the resistance state the dampener, when 38/39 is rotated upward, are directly and integrally coupled to the support. 
However, the Examiner agrees that the dampener in the standby state is not indirectly or integrally connected in any way to the support structure. However, the claim does not state that the dampener is to be coupled in the standby state, the claim only says it is to be operable. Which as noted, the dampener is in a ready/open state which is considered ‘operable’ and it is providing less resistance of movement as compared to the resistance state. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        /DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/5/2022